                                           United States District Court
                                          NORTHERN DISTRICT OF CALIFORNIA
                                                  OAKLAND DIVISION
                                                                                                          •ai
                                                                                                            V

       United States of America,                               Case No. \B " "ff? 7P                     OA/^e'
                          Plaintiff,                           STIPULATED ORDER EXCLUDING TIME
                     V.                                        UNDER THE SPEEDY TRIAL ACT

                             'v^


                          Defendant(s).

For the reasons stated hy the parties on the record on                     the Court excludes time under the Speedy
Trial Act from,                        to (i/z-g/ig        _ and finds that the ends ofjustice served by the
continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and hases this continuance on the following factor(s):

               Failure to grant a continuance would be likely to result in a miscarriage of justice.
               See 18 U.S.C. § 3161(h)(7)(B)(i).

               The case is so unusual or so complex, due to [checkapplicable reasons]            the number of
               defendants,          the nature of the prosecution, or       the existence of novel questions of fact
               or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
               itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

               Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
               taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
               counsel's other scheduled case commitments, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Failure to grant a continuance would unreasonably deny the defendant the reasonable time
               necessary for effective preparation, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

               With the consent of the defendant, and taking into account the public interest in the prompt
               disposition of criminal cases, the court sets the preliminary hearing to the date setforth in the first
               paragraph and — based onthe parties' showing of good cause — finds good cause for extending
               the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 andfor
               extending the 30-day time periodfor an indictment under the Speedy Trial Act (based on the
               exclusions set forth above). See Fed. R. Crim. P. 5-1; 18 U.S.C. § 3161(b).

               For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C.
                  §3161(h)(l)(E)(F) for delay resulting from removal/transport of the defendant to another district.

       IT IS SO ORDERED.


       DATED;_
                                                                                  ihk
                                                                       i^A. WESTMORE
                                                                       States Magistrate Judge

        STIPULATE
                             Cttome                            Assistant Umted States Attomey
